Exhibit 10.24


THE SECURITIES WHICH ARE THE SUBJECT OF THIS AGREEMENT HAVE BEEN ACQUIRED FOR
INVESTMENT AND NOT WITH A VIEW TO, OR IN CONNECTION WITH, THE SALE OR
DISTRIBUTION THEREOF. NO SUCH SALE OR DISPOSITION MAY BE EFFECTED WITHOUT AN
EFFECTIVE REGISTRATION STATEMENT RELATED THERETO OR AN OPINION OF COUNSEL
SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED UNDER THE
SECURITIES ACT OF 1933.


National Storage Affiliates Trust
Form of 2017 LTIP Unit Award Agreement




1.    Grant of LTIP Units.
[] (the “Grantee”), is hereby awarded [] LTIP Units (the “LTIP Units”) in NSA
OP, LP (the “Partnership”), by National Storage Affiliates Trust, in its sole
capacity as general partner of the Partnership, on the date hereof subject to
the terms and conditions of this 2017 LTIP Unit Award Agreement (this
“Agreement”) and subject to the provisions of the National Storage Affiliates
Trust 2015 Equity Incentive Plan (the “Plan”) and the Third Amended and Restated
Limited Partnership Agreement of the Partnership, dated as of April 28, 2015 (as
amended, the “Partnership Agreement”). The Plan is hereby incorporated herein by
reference as though set forth herein in its entirety. Definitions not included
herein shall have the meaning set forth in the Plan and Partnership Agreement,
as applicable.
2.    Restrictions and Conditions.
The LTIP Units are subject to the following restrictions and conditions, in
addition to any requirements or restrictions set forth with respect to LTIP
Units in the Plan and the Partnership Agreement:
(a)    [] LTIP Units shall vest as specified in Annex A attached hereto (the
"Time Vested LTIP Units") and [] LTIP Units, representing the maximum number of
LTIP Units that can vest based on performance, shall vest as specified in Annex
B attached hereto (the "Performance Vested LTIP Units"). Subject to paragraph
5(b) below, during the period prior to the full vesting of any LTIP Unit (the
"Vesting Period"), the Grantee shall not be permitted voluntarily or
involuntarily to sell, transfer, pledge, anticipate, alienate, encumber or
assign such LTIP Unit (or have such LTIP Unit attached or garnished).


(b)    Except as provided in the foregoing paragraph (a), below in this
paragraph (b) or in the Plan, the Grantee shall have, in respect of the LTIP
Units, all of the rights of a holder of LTIP Units as set forth in the
Partnership Agreement. Distributions and allocations with respect to the LTIP
Units shall be made to the Grantee in accordance with the terms of the
Partnership Agreement, except that the Grantee, during the Vesting Period, shall
be entitled to receive distributions (1) with respect to each Time Vested LTIP
Unit, equal to and concurrently with each distribution paid to a holder of a
Class A OP Unit as distributions on Class A OP Units are made and (2) with
respect to each Performance Vested LTIP Unit at the "Maximum Level" (as set
forth on Annex B), equal to ten percent (10%) of the distributions payable with
respect to each distribution paid to a holder of a Class A OP Unit as
distributions on Class A OP Units are made (the "Interim Distributions"). Upon
the completion of the Vesting Period, Grantee shall be entitled to receive an
amount equal to





--------------------------------------------------------------------------------




(1) the distributions payable during the Vesting Period with respect to a number
of Class A OP Units of the Company that is identical to the actual number of
Performance Vested LTIP Units earned pursuant to Annex B, less (2) the amount of
the Interim Distributions (such amount, the "Performance Distribution"). After
the completion of the Vesting Period, Grantee shall be entitled to receive
distributions on each vested LTIP Unit equal to distributions paid to a holder
of a Class A OP Unit as distributions on Class A OP Units are made.


(c)    Subject to paragraphs (d), (e) and (f) below, if the Grantee has a
Termination of Service prior to the completion of the Vesting Period (i) without
Cause (as defined in Grantee's employment agreement with the Company dated []
(the "Employment Agreement")), (ii) for Good Reason (as defined in the
Employment Agreement), (iii) by reason of the Grantee's death or (iv) on account
of the Grantee's Disability (as defined in the Employment Agreement) prior to
the completion of the Vesting Period, then upon the completion of the Vesting
Period, (1) the Grantee shall receive a prorated number of the Performance
Vested LTIP Units calculated by multiplying the number of the Performance Vested
LTIP Units that would have been awarded upon the completion of the Vesting
Period if Grantee had not had a Termination of Service prior to the completion
of the Vesting Period by a fraction (the "Termination Fraction") the numerator
of which is (y) the number of calendar days that elapsed from the beginning of
the Vesting Period to and including the date of the Grantee’s Termination of
Service, and the denominator of which is (z) the number of calendar days in the
Vesting Period, (2) the Grantee shall receive a prorated amount of the
Performance Distribution calculated by multiplying the amount of the Performance
Distribution that would have been paid upon the completion of the Vesting Period
if Grantee had not had a Termination of Service prior to the completion of the
Vesting Period (as calculated under paragraph 2(b) above) by the Termination
Fraction, and (3) the outstanding Time Vested LTIP Units shall immediately vest.
Notwithstanding the foregoing or any provisions of the Employment Agreement, in
the event of such a Termination of Service following a Change of Control which
occurs after June 30, 20[], then the number of Performance Vested LTIP Units
that shall vest shall be calculated in the same manner as set forth in this
paragraph (c) without being subject to proration.


(d)    Upon the completion of the Vesting Period, or, if earlier, the Grantee's
Termination of Service for any reason other than as specified above in paragraph
(c), all LTIP Units granted hereunder that have not vested will be forfeited
without payment of any consideration, and neither the Grantee nor his or her
successors, heirs, assigns, or personal representatives will thereafter have any
further rights or interests in such LTIP Units.


(e)    If the Grantee commences or continues service as a director or consultant
of the Company upon termination of employment, such continued service shall be
treated as continued employment hereunder (and for purposes of the Plan), and
the subsequent termination of service shall be treated as the applicable
Termination of Service for purposes of this Agreement.


(f)    If the Grantee's Employment Agreement provides that LTIP Units subject to
restriction shall be subject to terms other than those set forth above, the
terms of the Employment Agreement shall apply with respect to such LTIP Units
granted hereby and shall, to the extent applicable, supersede the terms hereof.






--------------------------------------------------------------------------------




(g)    For purposes of this Agreement, a Termination of Service shall occur when
the employee-employer relationship or trusteeship, or other service
relationship, between the Grantee and the Company is terminated for any reason,
including, but not limited to, any termination by resignation, discharge, death
or retirement under the Employment Agreement. The Compensation Committee, in its
absolute discretion, shall determine the effects of all matters and questions
relating to termination of service. For this purpose, the service relationship
shall be treated as continuing intact while the Grantee is on sick leave or
other bona fide leave of absence (to be determined in the discretion of the
Compensation Committee).


    
3.    Certain Terms of LTIP Units.


(a)    The Company may, but is not obligated to, issue to the Grantee (or its
assignee or transferee, as applicable) a certificate in respect of the LTIP
Units or may indicate such Grantee's ownership of LTIP Units on the Company's
books and records. Such certificate, if any, shall be registered in the name of
the Grantee (or such assignee or transferee). The certificates for LTIP Units
issued hereunder may include any legend which the Committee deems appropriate to
reflect any restrictions on transfer hereunder, or pursuant to any assignment or
transfer by the Grantee, or as the Compensation Committee may otherwise deem
appropriate, and, without limiting the generality of the foregoing, shall bear a
legend referring to the terms, conditions, and restrictions applicable to such
LTIP Units, substantially in the following form:
THE TRANSFERABILITY OF THIS CERTIFICATE AND THE LTIP UNITS REPRESENTED HEREBY
ARE SUBJECT TO THE TERMS AND CONDITIONS OF THE NATIONAL STORAGE AFFILIATES TRUST
2015 EQUITY INCENTIVE PLAN, THE PARTNERSHIP AGREEMENT AND AN AWARD AGREEMENT
APPLICABLE TO THE GRANT OF THE LTIP UNITS REPRESENTED BY THIS CERTIFICATE.
COPIES OF SUCH PLAN, PARTNERSHIP AGREEMENT AND AWARD ARE ON FILE IN THE OFFICES
OF NSA OP, LP.
(b)    Certificates, if any, evidencing the LTIP Units granted hereby shall be
held in custody by the Company until the restrictions have lapsed. If and when
such restrictions so lapse, the certificates shall be delivered by the Company
to the Grantee.
(c)    So long as the Grantee holds any LTIP Units, the Grantee shall disclose
to the Company in writing such information as may be reasonably requested with
respect to ownership of LTIP Units and any conditions applicable thereto, as the
Company, as applicable, may deem reasonably necessary, including in order to
ascertain and establish compliance with provisions of the Internal Revenue Code
of 1986, as amended (the “Code”), applicable to the Company or to comply with
requirements of any other appropriate taxing or other regulatory authority.
4.    Compliance with Securities laws.
The Grantee acknowledges that the LTIP Units have not been registered under the
Securities Act or under any state securities or “blue sky” law or regulation
(collectively, "Securities Laws") and hereby makes the following representations
and covenants as a condition to the grant of LTIP Units:
(a)    The Grantee has not taken, and covenants that it will not take, himself
or herself or through any agent acting on his behalf, any action that would
subject the issuance or sale of the LTIP Units to the registration provisions of
the Securities Act or to the registration, qualification or




--------------------------------------------------------------------------------




other similar provisions of any Securities Laws, or breach any of the provisions
of any Securities Laws, but, rather, that the Grantee shall at all times act
with regard to the LTIP Units in full compliance with all Securities Laws;


(b)    The Grantee has acquired and, to the extent applicable, is acquiring the
LTIP Units for his or her own account for investment and with no present
intention of distributing the LTIP Units or any part thereof;


(c)    The Grantee is and shall be an “accredited investor” as defined in
Section 2(15) and Rule 501(a) of Regulation D of the Securities Act;


(d)    The Grantee is capable of evaluating the merits and risks of the
acquisition and ownership of the LTIP Units and has obtained all information
regarding the Company (and its applicable affiliates) and the LTIP Units as the
Grantee deems appropriate, and has relied solely upon such information, and the
Grantee's own knowledge, experience and investigation, and those of his
advisors, and not upon any representations of the Company, in connection with
his investment decision in acquiring the LTIP Units; and


(e)    The Grantee and his or her professional advisors have had an opportunity
to conduct, and have so conducted if so desired, a due diligence investigation
of the Company in connection with the decision to acquire the LTIP Units and in
such regard have done all things as the Grantee and they have deemed appropriate
and have had an opportunity to ask questions of and receive answers from the
Company, and have done so, as they have deemed appropriate.


5.    Miscellaneous.
(a)    THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF DELAWARE, WITHOUT REGARD TO ANY PRINCIPLES OF CONFLICTS OF
LAW WHICH COULD CAUSE THE APPLICATION OF THE LAWS OF ANY JURISDICTION OTHER THAN
THE STATE OF DELAWARE.


(b)    Except as set forth in the Partnership Agreement, the Grantee shall not
have the right to transfer all or any portion of the LTIP Units without the
prior written consent of the General Partner (in its sole discretion); provided,
however, that the Grantee may transfer all or any portion of the Grantee's
vested LTIP Units for bona fide estate planning purposes to an immediate family
member or the legal representative, estate, trustee or other successor in
interest, as applicable, of the Grantee. Any transfer in violation of this
Agreement or the Partnership Agreement, or which does not otherwise comply with
the conditions of transfer imposed by the General Partner shall be void.


(c)    The Grantee shall be responsible for filing with the Internal Revenue
Service an election under Section 83(b) of the Code on a form substantially
similar to the form attached hereto as Annex C and reasonably satisfactory to
the Company (and will include a copy thereof with the applicable tax return)
within 30 days after the date hereof. The Grantee shall be solely responsible
for the filing of such election and all related filings.






--------------------------------------------------------------------------------




(d)    The captions of this Agreement are not part of the provisions hereof and
shall have no force or effect. This Agreement may not be amended or modified
except by a written agreement executed by the parties hereto or their respective
successors and legal representatives. The invalidity or unenforceability of any
provision of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement.


(e)    The Compensation Committee may make such rules and regulations and
establish such procedures for the administration of this Agreement as it deems
appropriate. Without limiting the generality of the foregoing, the Compensation
Committee may interpret the Plan and this Agreement, with such interpretations
to be conclusive and binding on all persons and otherwise accorded the maximum
deference permitted by law. In the event of any dispute or disagreement as to
interpretation of the Plan or this Agreement or of any rule, regulation or
procedure, or as to any question, right or obligation arising from or related to
the Plan or this Agreement, the decision of the Compensation Committee shall be
final and binding upon all persons.


(f)    All notices hereunder shall be in writing, and if to the Company or the
Compensation Committee, shall be delivered to the Company or mailed to its
principal office, addressed to the attention of the Compensation Committee; and
if to the Grantee, shall be delivered personally, sent by facsimile transmission
or mailed to the Grantee at the address appearing in the records of the Company.
Such addresses may be changed at any time by written notice to the other party
given in accordance with this paragraph 5(f).


(g)    The failure of the Grantee or the Company to insist upon strict
compliance with any provision of this Agreement or the Plan, or to assert any
right the Grantee or the Company, respectively, may have under this Agreement or
the Plan, shall not be deemed to be a waiver of such provision or right or any
other provision or right of this Agreement or the Plan.


(h)    Nothing in this Agreement shall confer on the Grantee any right to
continue in the employ or other service of the Company or interfere in any way
with the right of the Company or its affiliates to terminate the Grantee’s
employment or other service at any time.


(i)    The terms of this Agreement shall be binding upon the Grantee and upon
the Grantee's heirs, executors, administrators, personal representatives,
transferees, assignees and successors in interest and upon the Company and its
successors and assignees, subject to the terms of the Plan.


(j)    Notwithstanding anything to the contrary contained in this Agreement, to
the extent that the board of trustees of the Company (the "Board") determines
that an LTIP Unit or the Plan is subject to Section 409A of the Code and fails
to comply with the requirements of Section 409A of the Code, the Compensation
Committee reserves the right (without any obligation to do so or to indemnify
the Grantee for failure to do so), without the consent of the Grantee, to amend
or terminate this Agreement and the Plan and/or amend, restructure, terminate or
replace the LTIP Unit in order to cause the LTIP Unit to either not be subject
to Section 409A of the Code or to comply with the applicable provisions of such
section.


(k)    If, in the opinion of the independent trustees of the Board, the
Company's financial results are restated due in whole or in part to intentional
fraud or misconduct by one or more of the Company's executive officers, the
Company's independent trustees may, based upon the facts and circumstances




--------------------------------------------------------------------------------




surrounding the restatement, direct that the Company recover all or a portion
of, or cancel, the awards granted under this Agreement.


(l)    This Agreement, together with the Plan and Partnership Agreement, contain
the entire agreement between the parties with respect to the subject matter
hereof and supersedes all prior agreements, written or oral, with respect
thereto.




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company and the Grantee have executed this Agreement as
of the []th day of [], 20[].
National Storage Affiliates Trust


By:     
Name:     
Title:     








GRANTEE


By:     
Name:     
Title:                         














--------------------------------------------------------------------------------




ANNEX A


Time Vested LTIP Units
Subject to Section 2 of this Agreement, the [] Time Vested LTIP Units shall
otherwise vest on the following dates:






Percentage (Amount) of Time Vested LTIP Units Awarded Hereunder
 
Vesting Date
 
33.33% ([])
 
January 1, 20[]
 
33.33% ([])
 
January 1, 20[]
 
33.33% ([])
 
January 1, 20[]
 











--------------------------------------------------------------------------------






ANNEX B
Performance Vested LTIP Units
Subject to Section 2 of this Agreement, the [] Performance Vested LTIP Units
shall be subject to the following vesting rules during the period between
January 1, 20[] and December 31, 20[] (the "Performance Period") and shall vest
on January 1, 20[], subject to the achievement of certain performance criteria
as set forth below:
1.    As to [] of the Performance Vested LTIP Units Granted:
 
3-Year Relative TSR vs MSCI US REIT Index (RMS)
Vesting Percentage
Number of Performance Vested LTIP Units
"Minimum Level"
< 35th Percentile
0%
[]
"Target Level"
55th Percentile
44.44%
[]
"Maximum Level"
75th Percentile
100%
[]



In the event the 3-Year Relative TSR vs. MSCI US REIT Index falls between the
35th and 55th percentile, the Vesting Percentage and number of Performance
Vested LTIP Units vesting shall be determined using a straight line linear
interpolation between 0% and 44.44% and in the event that the 3-Year Relative
TSR vs. MSCI US REIT Index falls between the 55th and 75th percentile, the
Vesting Percentage and number of Performance Vested LTIP Units vesting shall be
determined using a straight line linear interpolation between 44.44% and 100%.
In the event the 3-Year Relative TSR vs. MSCI US REIT Index exceeds the 75th
percentile, the Vesting Percentage and number of Performance Vested LTIP Units
vesting shall equal 100% of the "Maximum Level" Performance Vested LTIP Units.
2.     As to []of the Performance Vested LTIP Units Granted:
 
3-Year Relative TSR vs SS Peers
Vesting Percentage
Number of Performance Vested LTIP Units
"Minimum Level"
< 4th Place
0%
[]
"Target Level"
2nd or 3rd Place
44.44%
[]
"Maximum Level"
1st Place
100%
[]





--------------------------------------------------------------------------------




3. For purposes of this Annex B, TSR performance will be calculated as the
compounded annual growth rate, expressed as a percentage (rounded to the nearest
tenth of a percent (0.1%)), in the value per share of common stock during the
Performance Period due to the appreciation in the price per share of common
stock and dividends paid during the Performance Period, assuming dividends are
reinvested. The Absolute TSR Percentage is calculated as follows:


Absolute TSR Percentage = (1*(1 + Cumulative TSR))^(1/3) -1


•
Where "Cumulative TSR" = ((1*(1 + TSR Year 1)*(1 + TSR Year 2)*(1 + TSR Year 3))
-1)



•
For purposes of the Cumulative TSR calculation, "TSR" for a given year shall be
calculated as follows:

capture.jpg [capture.jpg]


Where “D” is the amount of dividends paid to a shareholder of record with
respect to one share of     common stock during the Performance Period. For
purposes of the calculation above, the     "Ending Share Price" for the last
year (third year) of performance shall be based on a 20 day     trailing
    average closing stock price.


The Absolute TSR Percentage of National Storage Affiliates Trust will be
compared with the Absolute TSR Percentage of each company in the MSCI US REIT
Index and each SS Peer Company. The relative performance of National Storage
Affiliates Trust versus the other companies in the MSCI US REIT Index will be
expressed in terms of relative percentile ranking, which shall be applied as set
forth in the table in Section 1 above. The relative performance of National
Storage Affiliates Trust versus the other SS Peer Companies will be expressed as
a relative numerical ranking against the other SS Peer Companies, which shall be
applied as set forth in the table in Section 2 above.
  
4. For purposes of Section 2 of this Annex B, the "SS Peer Companies" are:


•
CubeSmart

•
Extra Space Storage Inc.

•
Public Storage

•
Life Storage, Inc. (formerly Sovran Self Storage, Inc.)



In order for a SS Peer Company to be included in the relative calculation for
ascertaining the level of relative TSR performance under Section 2 of this Annex
B, the SS Peer Company must be present for the entire Performance Period (i.e.,
a SS Peer Company that is, for example, acquired during the Performance Period,
shall be entirely omitted from the calculation).  




--------------------------------------------------------------------------------






ANNEX C
[], 20[]
CERTIFIED MAIL RETURN
RECEIPT REQUESTED


Re:
Section 83(b) Election



Dear Sir or Madam:


Pursuant to Section 83(b) of the Internal Revenue Code of 1986, as amended (the
“Code”), and the Treasury Regulations promulgated thereunder, the undersigned
(the “Taxpayer”) files the following statement for the purpose of making, with
respect to the property described below, the election permitted by Section
83(b):


1.
Name, address, taxpayer identification number and the taxable year of the
Taxpayer:



Name:        
Address:        
    
T.I.N.:        
Taxable Year:        


2.
Description of the property with respect to which this election is being made:
____ units (“LTIP Units”) of interest in certain allocations and distributions
of National Storage Affiliates Trust, a Maryland real estate investment trust
(the “Company”). ______ of such LTIP Units are subject to restriction.



3.
The date on which the property was acquired by the Taxpayer and the taxable year
for which the election is being made: The Taxpayer acquired the LTIP Units on
___________. The taxable year for which the election is made is the calendar
year _____.



4.
The nature of the restrictions to which the property is subject: LTIP Units are
subject to time-based and performance vesting. LTIP Units are subject to
forfeiture in the event of certain terminations of the Taxpayer’s service with
the Company.



5.
The fair market value at the time of the acquisition (determined without regard
to any restriction other than a restriction which by its terms will never lapse)
of the property with respect to which the election is being made: At the time of
the acquisition, the LTIP Units had a fair market value of $[0] per unit.



6.
The amount paid for such property: The LTIP Units were acquired for a purchase
price of $[0] per unit.



7.
Copies of this statement have been furnished to the person for whom the services
are to be performed. Also, one copy of this statement will be submitted with the
income tax return of the Taxpayer making this election for the taxable year in
which the property was acquired.



Very truly yours,


______________


